DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "effective amount" in claim 5 is a relative term which renders the claim indefinite.  The term "effective amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the “effective amount” of about 0.5 mg/m2 to about 6.0 mg/m2 is defined in claim 6, it is not defined in claim 5, and there is no specific disease defined in the claims for . 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3 fails to further limit claim 1 on which it depends. Claim 3 is drawn to “a dosage form comprising a compound of claim 1”; however, a dosage form could be 100% of the compound disclosed in claim 1. This is to say that the compound alone could be dosed to a patient in which case claim 3 would fail to further limit claim 1. 

Claim 4 fails to further limit claim 2 on which it depends. Claim 4 is drawn to “a dosage form comprising the pharmaceutical composition of claim 2”; however, the dosage form could be the exact, 

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements. It is recommended that claims 3 and 4 be modified to include limitations that are distinct from claims 1 and 2, for example, by combining claims 3 and 4 with the limitations of claim 7 and/or 8 (which might lead to claim 7 and/or 8 needing to be canceled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathi, L. et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 Agonist Hybrid-2 Potently Induces Cytokine Production by Human Newborn and Adult Leukocytes PLoS ONE 10(8); 1-12 in view of Leamon, C. and J. A. Reddy (2004) Folate-targeted chemotherapy Advanced Drug Delivery Reviews 56(8); 1127-1141 and in further view of Ma, F. et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular and Molecular Immunology 7; 381-388.

Regarding claim 1, the instant claim is drawn to a folate - TLR7 agonist conjugate (instant application specification page 24, line 5, “FA-TLR7A”) compound of the formula:

    PNG
    media_image1.png
    182
    738
    media_image1.png
    Greyscale


or a pharmaceutically acceptable salt thereof.
The conjugate of claim 1 consists of a folate group, a linker, and a TLR7 agonist as shown below:

    PNG
    media_image2.png
    404
    1078
    media_image2.png
    Greyscale

The therapeutic application of TLR7 agonists and folate-drug conjugates were well known in the art prior to the effective filing date of the claimed invention. Furthermore, in the instant application (specification page 45, line 1-6) applicant states that the TLR7 agonist (TLR7A) disclosed in claim 1 was synthesized following a published procedure.
Ganapathi et al teaches analogues of Imidazoquinolines (synthetic TLR7/8 agonists) for use in immunomodulation (abstract, background) including the TLR7/8 agonist structure shown below which matches the TLR7 structure of the instant application (page 6/12, Figure 1(b), “Hybrid-2”).

    PNG
    media_image3.png
    173
    234
    media_image3.png
    Greyscale

	Ganapathi et al further teaches that “the potency of Hybrid-2 may also be advantageous with respect to its potential development as a “stand-alone” TLRA that may serve as an immunomodulator to boost innate defense against infection, reduce atopy and allergy, as well as treat cancer” (page 10/12, paragraph 1). 
	Ganapathi et al, however, fails to teach the TLR7 agonist used in a folate conjugate compound. 

Leamon teaches the following folic acid structure (page 1134, table 1):

    PNG
    media_image4.png
    102
    302
    media_image4.png
    Greyscale

	Their conjugate of EC16-taxol has the following structure (page 1134, table 1) and shares both the folate structure as well as the linker with the instant application (shown in box). 

    PNG
    media_image5.png
    118
    633
    media_image5.png
    Greyscale
 
	
	Ma et al teaches a motivation to combine the teachings of Ganapathi et al and Leamon. Ma et al further studies the use of TLR7 agonists as immunomodulators and teaches that TLR7 agonists have aroused interest because, not only do they activate antigen-presenting cells, but they also promote activation of T and natural killer cells (abstract). Ma et al studies the use of TLR7 and TLR8 agonists for use in the treatment of melanoma growth and metastasis and states that their results “suggest that TLR7/8 agonists may serve as potent innate and adaptive immune response modifiers in tumor therapy” (abstract). Ma et al further teaches that TLR7 agonists have been approved by the FDA for treating external genital and perianal warts and are also being used for treatment of malignant tumors of the skin (page 381, left column, paragraph 2 through right column paragraph 1).  Ma et al teaches the use of TLR7 agonists in topical and oral dosages for the treatment of certain skin tumors and some viral infections and warns that systemic administration requires higher dosages which may result in some toxicity such as influenza-like symptoms (page 386, left column, paragraph 2). Based on these possible toxic outcomes, Ma et al teaches that “it is important to limit the dosage of TLR7 agonists in order to evoke local activation of the immune system without systemic cytokine induction” (page 386, right 
Ganapathi et al, Leamon, and Ma et al are considered to be analogous to the claimed invention as they are in the same field of pharmaceutical treatments using TLR7 and/or folate-drug conjugates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ganapathi et al with the teachings of Leamon to create a folate – drug conjugate using the “hybrid 2” TLR7 agonist taught by Ganapathi et al as the drug payload with the folate structure and linker taught by Leamon. One of ordinary skill in the art would have been motivated to make this combination in order to leverage the known potent and adaptive immune response modifier benefits of TLR7 therapy taught by Ganapathi et al and Ma et al with the benefits of folate-conjugates including reduced toxicity and increased affinity taught by Leamon (page 1137, right column, paragraph 2).
Furthermore, MPEP 2141, Section III provides additional rationales for supporting a conclusion of obvious based on KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The following KSR teachings apply in the instant application and further demonstrate the obviousness of combining the teachings of Ganapathi et al and Leamon in light of Ma et al.
	KSRA teaches that a conclusion of obviousness can be determined if one would be combining prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious for one of ordinary skill in the art to combine the teachings of Ganapathi et al with those of Leamon et al resulting in a folate-TLR7 agonist conjugate in light of the teachings of Ma et al. One of ordinary skill in the art would have recognized that in the conjugate both of these components would perform the same function together as they do separately. Folate would still bind to the folate receptor and the drug payload (TLR7) would still perform as intended. 


Regarding claim 3, Ganapathi et al, Leamon, and Ma et al teach the compound of the formula in claim 1 as discussed above. 
A dosage form could be 100% of the compound disclosed in claim 1. This is to say that the compound alone meets the limitation of a dosage form.

Claims 2-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathi, L. et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 Agonist Hybrid-2 Potently Induces Cytokine Production by Human Newborn and Adult Leukocytes PLoS ONE 10(8); 1-12 in view of Leamon, C. and J. A. Reddy (2004) Folate-targeted chemotherapy Advanced Drug Delivery Reviews 56(8); 1127-1141, and Ma, F. et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular and Molecular Immunology 7; 381-388 as applied to claims 1 and 3 above and in further view of US 2015/0258203 A1 (Endocyte, Inc) 17 SEP 2015.

Regarding claim 2, Ganapathi et al, Leamon, and Ma et al teach the compound of the formula in claim 1 as discussed above. Ganapathi et al, Leamon, and Ma et al, however, fail to teach a 
Endocyte discloses “drug delivery conjugates for targeted therapy…that are useful for treating cancers and inflammatory diseases” (abstract). Endocyte teaches that “many of the currently available chemotherapeutic agents … have adverse side effects because they lack sufficient selectivity to preferentially destroy pathogenic cells and, therefore, may also harm normal host cells...the adverse side effects of these anticancer drugs highlight the need for the development of new therapies selective for the pathogenic cell populations and with reduced host toxicity ([0003]). Endocyte teaches conjugate compounds of the formula B-L-Dx , or a pharmaceutically acceptable salt thereof, wherein B is targeting ligand, D is a drug, x is an integer from 1-5 and L is a linker ([0028]). Endocyte further teaches the targeting ligand is a folate receptor binding ligand or a folate including the folate group disclosed in the instant application claim 1 ([0038]-[0039], and [0041]). Endocyte teaches that these conjugates can be contained in pharmaceutical compositions including other therapeutically active compounds and/or one or more of carriers, diluents, excipients, and the like ([0006]). 
Ganapathi et al, Leamon, Ma et al, and Endocyte are considered to be analogous to the claimed invention as they are in the same field of pharmaceutical treatments using TLR7 and/or folate-drug conjugates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the folate-TLR7 drug conjugate taught by Ganapathi et al, Leamon, and Ma et al with the teachings of Endocyte and include the conjugate in a pharmaceutical composition. One of ordinary skill in the art would have been motivated to make this combination in order to leverage the known benefits of TLR7 (Ma et al, abstract) with those of targeted conjugate therapy (Leamon et al page 1137, right column, paragraph 2) in a form that could be delivered to a patient (Endocyte [0006]). 

Regarding claim 3, Ganapathi et al, Leamon, and Ma et al teach the compound of the formula in claim 1 as discussed above. Ganapathi et al, Leamon, and Ma et al, however, fail to teach a dosage form comprising a compound of claim 1. 
Endocyte discloses “drug delivery conjugates for targeted therapy…that are useful for treating cancers and inflammatory diseases” (abstract). Endocyte teaches that “many of the currently available chemotherapeutic agents … have adverse side effects because they lack sufficient selectivity to preferentially destroy pathogenic cells and, therefore, may also harm normal host cells...the adverse side effects of these anticancer drugs highlight the need for the development of new therapies selective for the pathogenic cell populations and with reduced host toxicity ([0003]). Endocyte teaches conjugate compounds of the formula B-L-Dx , or a pharmaceutically acceptable salt thereof, wherein B is targeting ligand, D is a drug, x is an integer from 1-5 and L is a linker ([0028]). Endocyte further teaches the targeting ligand is a folate receptor binding ligand or a folate including the folate group disclosed in the instant application claim 1 ([0038]-[0039], and [0041]). Endocyte also teaches a unit dose or a unit dosage form composition comprising a therapeutically effective amount of the conjugate compounds disclosed ([0144]). 
Ganapathi et al, Leamon, Ma et al, and Endocyte are considered to be analogous to the claimed invention as they are in the same field of pharmaceutical treatments using TLR7 and/or folate-drug conjugates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the folate-TLR7 drug conjugate taught by Ganapathi et al, Leamon, and Ma et al with the teachings of Endocyte and include the conjugate in a dosage form. One of ordinary skill in the art would have been motivated to make this combination in order to leverage the known benefits of TLR7 (Ma et al, abstract) with those of targeted conjugate therapy (Leamon et al page 1137, right column, paragraph 2) in a form that could be delivered to a patient (Endocyte [0144]).
Regarding claim 4, Ganapathi et al, Leamon, Ma et al, and Endocyte teach the pharmaceutical composition of claim 2 as discussed above.
A dosage form could be 100% of the pharmaceutical composition disclosed in claim 2. This is to say that the pharmaceutical composition alone meets the limitation of a dosage form.
Additionally, Endocyte further teaches a dosage form comprising the pharmaceutical composition of claim 2 in [0144] stating that the “unit dose or unit dosage form composition comprising a therapeutically effective amount of one or more of the compounds…. optionally in combination with one or more carriers, diluents, or excipients or a combination thereof”. Where the compound with carriers, diluents, or excipients make the pharmaceutical composition of claim 2.
Ganapathi et al, Leamon, Ma et al, and Endocyte are considered to be analogous to the claimed invention as they are in the same field of pharmaceutical treatments using TLR7 and/or folate-drug conjugates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the folate-TLR7 drug conjugate taught by Ganapathi et al, Leamon, and Ma et al with the teachings of Endocyte and include the conjugate in a dosage form comprising a pharmaceutical composition. One of ordinary skill in the art would have been motivated to make this combination in order to leverage the known benefits of TLR7 (Ma et al, abstract) with those of targeted conjugate therapy (Leamon et al page 1137, right column, paragraph 2) in a form that could be delivered to a patient (Endocyte [0144]).

Regarding claim 5, Ganapathi et al, Leamon, Ma et al, and Endocyte teach the dosage form of claims 3 or 4 as discussed above.
Endocyte further teaches the dosage form contains a therapeutically effective amount of the conjugate ([0144], “dosage form composition comprising a therapeutically effective amount of one or more compounds”).

 Regarding claim 7, Ganapathi et al, Leamon, Ma et al, and Endocyte teach the dosage form of claim 3 or 4 as discussed above. 
Endocyte further teaches the dosage is for parenteral administration ([0310] “the compounds and compositions described herein may be administered in unit dosage forms and/or formulations” and [0312], “Illustrative routes for parenteral administration include…”)

Regarding claim 8, Ganapathi et al, Leamon, Ma et al, and Endocyte teach the dosage form of claim 7 as discussed above. 
Endocyte further teaches the parenteral dosage is in a form where routes for parental administration include subcutaneous, intramuscular, intraperitoneal, or intravenous administration ([0312]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ganapathi, L. et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 Agonist Hybrid-2 Potently Induces Cytokine Production by Human Newborn and Adult Leukocytes PLoS ONE 10(8); 1-12 in view of Leamon, C. and J. A. Reddy (2004) Folate-targeted chemotherapy Advanced Drug Delivery Reviews 56(8); 1127-1141, Ma, F. et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular and Molecular Immunology 7; 381-388, and US 2015/0258203 A1 (Endocyte, Inc) 17 SEP 2015 as applied to claim 5 above in further view of Dudek, A et al (2007) First in Human Phase 1 Trial of 852A, a Novel Systemic Toll-like Receptor 7 agonist, to Activate Immune Reponses in Patients with Advanced Cancer Cancer Therapy: Clinical 13(23); 7119 - 7125.
Ganapathi et al, Leamon, Ma et al, and Endocyte teach the dosage form of claim 5 as discussed above, however, fail to teach that the effective amount is from about 0.5 mg/m2 to about 6.0 mg/m2. 
2 and 2.0 mg/m2 with a maximum tolerated dose determined to be 1.2 mg/m2 with higher doses limited by fatigue and constitutional symptoms (abstract, results). These were determined to be effective doses in disease stabilization and Dudek et al state that “our clinical experience provides promising evidence that systemic TLR agonists may play a therapeutic role against cancer” (page 7124, right column, paragraph 4).  Doses of 0.15 mg/m2 to 1.2 mg/m2 used by Dudek et al to treat advanced cancer overlap with the range of about 0.5 mg/m2 to about 6.0 mg/m2 disclosed in the instant application. 
Ganapathi et al, Leamon, Ma et al, Endocyte, and Dudek et al are considered to be analogous to the claimed invention as they are in the same field of pharmaceutical treatments using TLR7 and/or folate-drug conjugates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered the folate-TLR7 drug conjugate dosage taught Ganapathi et al, Leamon, Ma et al, and Endocyte at the dosage strengths taught by Dudek et al. One of ordinary skill in the art would have been motivated to make this adaptation in order to leverage the known benefits of TLR7 (Ma et al, abstract) at dosage strengths which have been shown to be clinically effective (Dudek et al, page 7124, right column, paragraph 4). Based on this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2013/0203680 A1 (Endocyte, Inc) 8 Aug 2013. Endocyte Inc discloses folate conjugates for treatment of eye inflammation [0206] using a receptor binding ligand, a linker, and a therapeutic agent [0207]. These conjugates include the use of folate groups one of which matches the folate structure disclosed in the instant application [0028]. The conjugates are being used in order to treat diseases caused by or evidenced by inflammatory cells that have a binding site for folate that is uniquely expressed, over expressed, or preferentially expressed [0366]. The selective elimination of the inflammatory cells is mediated by binding of the drug delivery conjugate to the receptor using the folate group as a means of targeted drug delivery [0366].

US 2014/0193337 A1 (Merck & CIE) 10 Jul 2014. Merck & CIE disclose the use of folate radiopharmaceutical conjugates for use in diagnosing and monitoring cancer and inflammatory autoimmune diseases [0001]. Merck & CIE teach that the use of these conjugates “are able to overcome the draw backs of known conjugates and meet the current needs by showing several advantages…such as improved labeling efficiency at low ligand concentration, better biodistribution, increased target tissue uptake and better clearance from non-target tissues and organs” [0016]. 

Schon, M.P. and M Schon (2008) TLR7 and TLR8 as targets in cancer therapy Oncogene 27; 190-199. Schon provides a review of the use of TLR7 agonists, particularly ‘imiquimod’, in cancer therapy. Schon states uses of TLR7 agonists for the treatment of diseases such as viral lesions, malignant tumors of the skin, genital warts, and cutaneous metastases of some malignancies (page 194, left 

Svajger U. et al (2014) New antagonists of toll-like receptor 7 discovered through 3D ligand-based virtual screening Med Chem Res (2015) 24; 362-371. Svajger et al used the Rapid Overlay of Chemical Structures software vROCS to search for potential ligands of TLR7 using two known TLR7 agonists including Imiquimod and the agonist structure disclosed in the instant application claim 1 (abstract, Fig. 1). Svaiger et al reference use of the agonists in immunotherapy treatments for infectious diseases such as hepatitis C, papilloma virus, genital herpes, and others) and stimulatory immune responses (such as auto immune diseases such as lupus)(page 362, right column, paragraph 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AUDREY L BUTTICE/Examiner, Art Unit 4111       

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4111